UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7327



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JONATHAN WAYNE HADRICK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
92-402)


Submitted:   November 5, 2002          Decided:     November 22, 2002


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Wayne Hadrick, Appellant Pro Se. Andrew Clayton White,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan Wayne Hadrick appeals the district court’s order

denying his motion filed under Fed. R. Civ. P. 60(b), in which he

alleged prosecutorial misconduct in his criminal trial.           Hadrick

improperly    invoked   the   Federal   Rules   of   Civil   Procedure   to

collaterally attack a criminal judgment. United States v. O’Keefe,

169 F.3d 281, 289 (5th Cir. 1999) (citing United States v. Mosavi,

138 F.3d 1365, 1366 (11th Cir. 1998)).      Accordingly, we affirm.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2